Title: From George Washington to Benjamin Lincoln, 4 May 1782
From: Washington, George
To: Lincoln, Benjamin


                        
                            Dear Sir
                            Head Quarters Newburgh May 4th 1782
                        
                        By the Letter to Brigdr General Hazen, which I have enclosed to you under a flying seal for your inspection,
                            you will observe the distressing alternative to which we are at last reduced; I must request you will give that Letter a
                            safe & speedy conveyance.
                        As soon as the British Officer, whose unfortunate lot it is to be designated as the object of Retaliation,
                            shall arrive in Philidelphia, it will be necessary to have a sufficient Escort, under the command of a very discreet
                            & vigilant Officer in readiness to receive & conduct him to the Cantonment of the Troops of N. Jersey; I
                            pray you will be pleased to give the Orders proper for the occasion & direct the Officer Commanding the Party, to
                            apply to the Commandant of the Jersey Line, who will have final instructions respecting the matter.
                        Keenly wounded as my feelings will be at the deplorable destiny of the unhappy Victim; no gleam of hope can
                            arise to him but from the conduct of the Enemy themselves; This he may be permitted to communicate to the British
                            Commander in Chief; in whose power alone it rests to avert the impending vengeance from the innocent, by executing it on
                            the Guilty—at the same time it may be announced, that I will receive no application, nor answer any Letter on the subject,
                            which does not inform me that ample satisfaction is made for the death of Capt. Huddy on the perpetrators of that horrid
                            deed.
                        Mr Hiwell, Inspector of Music, who is charged with these Dispatches, will lay before you, the state of the
                            Drums & Fifes of the several Regts in this Army—the duty can scarcely be done for the want of them; it is
                            therefore of importance the deficiency should be made up immediately—if Mr Hiwell can be of any service in selecting or
                            procuring the instruments, he may be detained until the business can be effected if you think his service will compensate
                            the expence to the public if not he will return after furnishing you with all the information necessary to put that in a
                            speedy train of execution. I have the honor to be &c.

                        
                            P.S. Mr Hywell is furnished with twenty five Dollars for his Expences, all the Money that could be
                                raised. 
                        

                    